       Case 3:20-cv-00190-MMD-CLB Document 40 Filed 04/07/21 Page 1 of 2



1    Peter Goldstein [SBN 6992]
     PETER GOLDSTEIN LAW CORP
2    peter@petergoldsteinlaw.com
     10161 Park Run Drive, Suite 150
3    Las Vegas, Nevada 89145
     Telephone: (702) 474-6400
4    Facsimile:     (888) 400-8799

5    DEVON M. JACOB (admitted pro hac vice)
     JACOB LITIGATION, INC.
6    djacob@jacoblitigation.com
     P.O. Box 837
7    Mechanicsburg, PA 17055-0837
     Telephone: (717) 796-7733
8

9    Attorneys for Plaintiffs
     TROYLETTE BURTON, Individually, and as
10   administrator of the ESTATE OF THAYER
     JOSEPH BURTON, AND THAYER BURTON
11

12                             UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14   TROYLETTE BURTON, Individually, and as          Case No. 3:20-cv-00190-MMD-CLB
     Administrator of the ESTATE OF THAYER
15   JOSEPH BURTON, and THAYER BURTON,
                                                     ORDER GRANTING MOTION OF
16                             Plaintiffs,           PETER GOLDSTEIN AND DEVON M.
                                                     JACOB TO WITHDRAW AS COUNSEL
17                       vs.                         FOR PLAINTIFFS AND TO STAY ALL
                                                     LITIGATION DEADLINES
18   MOISES FONSECA; ROBERT SMITH;
     JANE/JOHN DOES; and ISIDRO BACA,
19
                               Defendants.
20

21
       ORDER GRANTING MOTION OF PETER GOLDSTEIN AND DEVON M. JACOB TO
22      WITHDRAW AS COUNSEL FOR PLAINTIFFS AND TO STAY ALL LITIGATION
                                 DEADLINES
23

24         In consideration of the Motion of Peter Goldstein (“Goldstein”) and Devon M. Jacob
25   (“Jacob”) to Withdraw as Counsel for Plaintiffs Troylette Burton, individually and as the
26   Administrator of the Estate of Thayer Joseph Burton and Thayer Burton (collectively
27   hereinafter “Plaintiffs”) and to Stay All Litigation Deadlines (the “Motion”) (Dkt. 38) it
28   is HEREBY ORDERED that the Motion is GRANTED. The clerk is directed to terminate the


                                                 1
       Case 3:20-cv-00190-MMD-CLB Document 40 Filed 04/07/21 Page 2 of 2




1    appearances of Peter Goldstein and Devon M. Jacob. All litigation deadlines are stayed for 45

2    (days) days from the date of this Order, or until Monday, May 24, 2021.          A non-lawyer is not

3    permitted to provide legal representation for an Estate. As such, the Estate must be represented by

4    counsel. Plaintiffs, however, are permitted to represent themselves if they so desire.

5           Therefore, by on or before Monday, May 24, 2021, Plaintiffs are directed to have new

6    counsel enter his/her appearance on behalf of Plaintiffs individually, and/or the Estate. If

7    Plaintiffs opt to represent themselves, Plaintiffs shall notify the Clerk and enter their

8    appearances accordingly. Attorney Goldstein shall serve Plaintiffs with a copy of this Order.
9           IT IS SO ORDERED.

10          DATED this 7th day of April, 2021.

11

12

13                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
